United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 02-3428
                                   ___________

United States of America,               *
                                        *
             Appellee,                  * Appeal from the United States
                                        * District Court for the
      v.                                * Western District of Arkansas.
                                        *
Raymond Thomas Haight,                  * [UNPUBLISHED]
                                        *
             Appellant.                 *
                                   ___________

                          Submitted: March 6, 2003
                              Filed: March 11, 2003
                                   ___________

Before BYE, FAGG, and RILEY, Circuit Judges.
                             ___________

PER CURIAM.

       Raymond Thomas Haight pleaded guilty to possession of a stolen firearm, in
violation of 18 U.S.C. §§ 922(j) and 924(a)(2), and the district court1 sentenced him
to 41 months imprisonment and 3 years supervised release. On appeal, Haight argues
that the district court erred in setting his base offense level at 20 under U.S.S.G.
§ 2K2.1(a)(4)(A), and in assessing 2 criminal history points on the ground that he was




      1
      The Honorable Robert T. Dawson, United States District Judge for the
Western District of Arkansas.
under a criminal justice sentence at the time of the instant offense. After careful
review of the record, we reject Haight’s arguments, and we affirm.

      Because we have held previously that possession of a sawed-off shotgun was
a crime of violence, we conclude that Haight’s 2001 conviction warranted a base
offense level of 20. See U.S.S.G. § 2K2.1(a)(4)(A); United States v. Allegree, 175
F.3d 648, 651 (8th Cir.), cert. denied, 528 U.S. 958 (1999). Further, we conclude that
Haight’s 2001 suspended sentence--which required his compliance with conditions
and provided the sentencing court with the power to revoke, alter, or vacate the
suspension--was a criminal justice sentence, warranting 2 criminal history points. See
U.S.S.G. § 4A1.1(d) & comment. (n.4); United States v. Labella-Szuba, 92 F.3d 136,
138 (2d Cir.) (although defendant’s sentence did not include active supervision, it
was criminal justice sentence because sentencing court retained power to revoke
conditional discharge), cert. denied, 519 U.S. 1047 (1996).

      Accordingly, we affirm.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                         -2-